Citation Nr: 0531536	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from April 1979 to April 
1983.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama that denied 
the appellant's claim of entitlement to an increased 
evaluation for his glaucoma disability.  The Board remanded 
the case to the RO for additional development in February 
2004; the case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant has corrected distant vision of 20/30 in 
the right eye.  

2.  The appellant's right eye has a dense superior arcuate 
scotoma without diplopia or irregular, enlarged or diminished 
images.

3.  The appellant has corrected distant vision of 20/20 in 
the left eye.

3.  The appellant's right eye has a superior hemiopsia with 
an average contraction of the visual field of approximately 
34 degrees.

4.  The appellant has a full visual field in his left eye.


CONCLUSION OF LAW

A rating in excess of 10 percent for the glaucoma disability 
is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.383, 4.75, 4.76, 4.76a, 4.83a, 
4.84a, Diagnostic Codes 6013, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim by 
correspondence dated in May 2003, and February 2004, as well 
as the February 2004 Board remand; these documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In addition, in the January 2002 Statement of the Case (SOC), 
and in the May 2005 Supplemental Statement of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to an increased 
evaluation.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's service connection claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
records and documents received by VA, what evidence was to be 
gathered by VA, what the evidence had to show and what 
assistance VA would provide in gathering evidence in the 
letter sent in February 2004.  The appellant did not provide 
any information to VA concerning available treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  It was determined that the November 2001 VA 
Goldmann's Perimeter evaluation results were lost or 
destroyed.  In addition, the appellant was given more than 
one year in which to submit evidence after VA gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

The appellant contends that he is experiencing great 
difficulty with his eyes due to his glaucoma disability, 
including frequent changes in his eyeglass prescription, eye 
pain, difficulty focusing for long periods and eye fatigue.  
He maintains that he is entitled to an evaluation in excess 
of the 10 percent that is currently assigned.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant underwent a VA eye examination in November 
2001; the examiner reviewed the appellant's medical records 
and stated that there had been no significant change in the 
appellant's vision or refraction since 1998.  The examiner 
also noted that the appellant had no record of treatment for 
his glaucoma between 1998 and 2001.  On physical examination, 
the appellant demonstrated corrected visual acuity of 20/25 
in the right eye and 20/30 in the left eye.  There was no 
diplopia.  The examiner questioned the validity of the visual 
fields defects testing; the mapped results are not of record.  

Review of the appellant's VA outpatient treatment records 
dated between 2001 and 2004 reveals that the appellant was 
treated for glaucoma.  The condition was described as worse 
in the right eye.  In July 2003, the appellant demonstrated 
visual acuity of 20/25 in the right eye and 20/20 in the left 
eye.  In May 2004, declining corrected vision in the right 
eye was noted and ascribed to macular thinning.  A decrease 
in central vision in the right eye was also noted.  

The appellant underwent a VA eye examination in August 2004; 
he also underwent visual fields testing in July 2004.  The 
examiner reviewed the appellant's medical records.  The 
examiner noted that the appellant's right eye had had more 
compromise over the years.  A vascular occlusive event was 
suspected in the right eye due to macular thinning and 
collateral venuoles in the inferior retina.  On physical 
examination, the appellant demonstrated corrected visual 
acuity of 20/30 in the right eye and 20/20 in the left eye.  
No diplopia was demonstrated.  The right eye had a superior 
hemiopsia and arcuate scotoma.  The left eye had a full 
visual field.  The examiner linked the right eye visual field 
loss to the glaucoma.  The examiner noted that loss of visual 
acuity and retinal compromise can occur secondary to glaucoma 
and that these conditions are exacerbated by the appellant's 
hypertension and diabetes.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Simple, primary noncongestive glaucoma is rated on impairment 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  The 
appellant has been assigned a 10 percent evaluation under 
this Diagnostic Code.  The appellant's glaucoma is not 
currently congestive or inflammatory, so Diagnostic Code 6012 
is not for application.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  In 
this case, an evaluation in excess of 10 percent is not 
authorized under the criteria used to evaluate visual acuity.  
The appellant's visual acuity with correction was measured as 
20/30 in the right eye and 20/20 in the left eye in August 
2004.  Under the criteria listed in the Diagnostic Codes 6061 
through 6079, this level of visual acuity is only authorized 
a noncompensable evaluation.

Turning to impairment of the appellant's visual field, there 
is no clinical evidence of record that demonstrates the 
existence of any impairment of the right or left eye muscle 
function.  Therefore, an evaluation under the criteria found 
at Diagnostic Codes 6090 through 6092 would be inappropriate.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III of VA's Rating Schedule for 
determining average concentric contraction of visual fields.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

The pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080, are as 
follows:

Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral loss.  Or rate as 20/200 
(6/60).

Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/100 (6/30).

Concentric contraction of visual field to 45 degrees but not 
to 30 degrees warrants a 30 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/70 (6/21).

Concentric contraction of visual field to 60 degrees but not 
to 45 degrees warrants a 20 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/50 (6/15).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case. 

The visual field diagrams from the November 2001 VA 
examination have been either lost or destroyed; in any case, 
the examiner had noted that the results might not be 
reliable.  The appellant most recently underwent VA visual 
fields testing in July 2004; the examiner stated that the 
appellant's left eye had a full visual field.  

The following points were mapped for the visual field in 
appellant's right eye: temporally (0°) was about 57 degrees; 
down temporally (315°) was 50 degrees; down (270°) was 55 
degrees; down nasally (225°) was 50 degrees; nasally (180°) 
was about 58 degrees; up nasally (135°) was 0 degrees; up 
(90°) was 0 degrees; and up temporally (45°) was 0 degrees.  
Adding these values together results in total degrees lost in 
the right eye of 230 degrees.  Subtraction of that number 
from 500 results in a sum of 270, which, when divided by 8 
yields 34 degrees of average concentric contraction in the 
right eye.  Under the criteria at Diagnostic Code 6080 ("To 
45° but not to 30°"), this level of concentric contraction in 
one eye (unilateral) is to be evaluated as 10 percent 
disabling.

Separate evaluations under Codes 6000 through 6035 (excluding 
6011 and 6013) are not applicable, as the medical evidence 
has not attributed the listed disabilities under these 
Diagnostic Codes as a manifestation of the appellant's 
glaucoma.  Diagnostic Code 6011 allows a 10 percent 
evaluation for centrally located scars on the retina that 
result in irregular, duplicated, or diminished image.  In 
addition, under Diagnostic Code 6081, scotoma, pathological, 
unilateral, a large or centrally located scotoma warrants a 
minimum of 10 percent.  However, a scotoma is to be rated on 
the loss of central visual acuity or impairment of field of 
vision.  Any rating under this Diagnostic Code is not to be 
combined with any other rating for visual impairment.  As the 
evaluations for retina scars and scotomas are based on visual 
acuity, criteria similar to that under Diagnostic Code 6013, 
the provisions of 38 C.F.R. § 4.14 prohibit a separate 
evaluation under Diagnostic Code 6011 or 6081.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (Evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.)  

In any case, the clinical evidence of record does not 
demonstrate that the appellant's right eye scotoma causes 
irregular, duplicated enlarged or diminished images.  There 
is no evidence of record that suggests that the appellant 
experiences any irregular, duplicated enlarged or diminished 
images in either eye as a result of the glaucoma.  Therefore, 
a compensable evaluation is not warranted under Diagnostic 
Code 6011.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the glaucoma 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's glaucoma 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for visual disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
eyes and there is no evidence of the need for more than 
occasional treatment for the glaucoma.  The appellant has not 
offered any objective evidence of any symptoms due to the 
glaucoma that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 10 percent 
for the appellant's glaucoma disability.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected glaucoma disability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


